DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.11119476. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed such as monitoring the self-driving vehicles with a camera system where a unidentified vehicle or robot is identified using various tag or vehicle identifying information within the system is already covered by the patented claims.
Applicant has claimed the broader version of the patented claims and the current claims are not patentably distinct from the patented claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al (US 2015/0190925). 

1. A device for monitoring a plurality of self-driving vehicles, comprising: a processor; a camera in communication with the processor (para 0055), an autonomous robot that is used as a working robot, where camera is attached within the robot itself and being monitored by a system
; a communications transceiver in communication with the processor for communicating with the plurality of self-driving vehicles; a computer-readable medium in communication with the processor; a display device in communication with the processor; the computer-readable medium storing instructions that, when executed, configure the processor to (para 0019, 0122) system can identify multiple robots and receives images and also identify the tasks that is need to be performance by the fleet of robots, system can be autonomous or semi-autonomous (i.e. HMI):
: receive an image of at least one unidentified self-driving vehicle of the plurality of self-driving vehicles, the image captured by the camera; identify the at least one unidentified self-driving vehicle in the image captured by the camera (para 0025-0026), system is configured to identify each robots and display the identity along with the images received from the robot camera of its surroundings on a display that is user interactive;; request vehicle information associated with the at least one identified self- driving vehicle, and in response to the request, receive the vehicle information (0025)  a robot identification is received; generate a graphic comprising the image captured by the camera and a visual representation of the vehicle information; and display the graphic on the display device (para 0100 FIG 6C, shows the camera view relative to the location, for example FIG 6c shows a hallway on a virtual view and on the camera view which is rendered on the user’s device; though Hoffman does not disclose the monitoring system camera is monitoring multiple robots; it would have been obvious within the knowledge of ordinary skilled artisan to use Hoffman’s camera view to determine and capture the other robots in action within the surrounding area and it would have been within the knowledge of ordinary skilled artisan prior to the applicant’s earliest priority date of this invention;  Para 0025-0026, system is configured to identify each robots and display the identity along with the images received from the robot camera of its surroundings on a display that is user interactive; Hoffman further teaches (para 0019, 0058, 0083, 0122) system can identify multiple robots and receives images and also identify the tasks that is need to be performance by the fleet of robots, system can be autonomous or semi-autonomous.

2. The device of claim 1, wherein the vehicle information comprises vehicle-status information (0058) robot status information.  

3. The device of claim 2, wherein the vehicle-status information comprises a vehicle operating state (para 0073), issues status and navigational information such as operating status.  

4. The device of claim 1, wherein the vehicle information comprises vehicle- mission information (para 0080) discloses mission or the task of the robot such as maneuvering and moving things around a room.  

5. The device of claim 4, wherein the vehicle-mission information comprises a destination location (para 0083), disclose a destination location of the robot.  

6. The device of claim 1, wherein the vehicle information comprises vehicle- environment information (0058), discloses layout map of the environment.  

7. The device of claim 6, wherein the vehicle-environment information comprises sensor scan data (para 0072, 0129), and sensor scans the surroundings.  
8. The device of claim 6, wherein the vehicle-environment information comprises camera data (para 0064, a camera is attached to the robot that captures images and video for navigational and task performing purpose).  

9. The device of claim 1, wherein the graphic further comprises at least one input button for receiving commands for controlling the movement of the at least one identified self-driving vehicle (para 0008), user input button to control or provide command to the robot.  

10. The device of claim 1, wherein the camera is collocated with the display device (fig 5A, 5B shows the display images from the camera).  

11. A method for monitoring a plurality of self-driving vehicles, comprising: capturing an image of at least one unidentified self-driving vehicle of the plurality of self-driving vehicles using a monitoring device in communication with the plurality of self-driving vehicles, the monitoring device (para 0025-0026), system is configured to identify and monitor each robots and display the identity along with the images received from the robot camera of its surroundings on a display that is user interactive; identifying the at least one unidentified self-driving vehicle in the image captured by the monitoring device (para 0025-0026), system is configured to identify each robots and display the identity along with the images received from the robot camera of its surroundings on a display that is user interactive; requesting vehicle information associated with the at least one identified self- driving vehicle using the monitoring device (0025)  a robot identification is received, and in response to the request, receiving the vehicle information; generating a graphic comprising the image captured by the monitoring device and a visual representation of the vehicle information; and displaying the graphic (para 0100 FIG 6C, shows the camera view relative to the location, for example FIG 6c shows a hallway on a virtual view and on the camera view which is rendered on the user’s device; though Hoffman does not disclose the monitoring system camera is monitoring multiple robots; it would have been obvious within the knowledge of ordinary skilled artisan to use Hoffman’s camera view to determine and capture the other robots in action within the surrounding area and it would have been within the knowledge of ordinary skilled artisan prior to the applicant’s earliest priority date of this invention;  Para 0025-0026, system is configured to identify each robots and display the identity along with the images received from the robot camera of its surroundings on a display that is user interactive; Hoffman further teaches (para 0019, 0058, 0083, 0122) system can identify multiple robots and receives images and also identify the tasks that is need to be performance by the fleet of robots, system can be autonomous or semi-autonomous.  

12. The method of claim 11, wherein identifying the at least one unidentified self- driving vehicle in the image captured by the monitoring device is based on at least one visual identifier tag on the at least one unidentified self-driving vehicle in the image captured by the monitoring device (para 0154).  

13. The method of claim 12, wherein the at least one identified self-driving vehicle is a first identified self-driving vehicle, the image is a first image, the vehicle information is first-vehicle information, further comprising: capturing a second image of a second unidentified self-driving vehicle using the monitoring device; identifying the second unidentified self-driving vehicle in the second image captured by the monitoring device; and requesting second-vehicle information associated with the second identified self- driving vehicle using the monitoring device, and in response to the request, receiving the second-vehicle information; wherein the displayed graphic comprises the first image and the visual representation of the first vehicle information in association with the first image, and the second image and a visual representation of the second-vehicle information in association with the second image (para 0019, 0122) system can identify multiple robots and receives images and also identify the tasks that is need to be performance by the fleet of robots, system can be autonomous or semi-autonomous (i.e. HMI); Hoffman further teaches (para 0019, 0058, 0083, 0122) system can identify multiple robots and receives images and also identify the tasks that is need to be performance by the fleet of robots, system can be autonomous or semi-autonomous.  

13. The method of claim 11, wherein the vehicle information comprises vehicle- state information (para 0073), issues status and navigational information such as operating status.   

14. The method of claim 11, wherein the vehicle information comprises vehicle- mission information (para 0080) discloses mission or the task of the robot such as maneuvering and moving things around a room.    

15. The method of claim 11, wherein the vehicle information comprises vehicle- environment information (0058), discloses layout map of the environment.  

16. The method of claim 11, wherein the graphic further comprises at least one input button for receiving commands for controlling the movement of the at least one identified self-driving vehicle (para 0008), user input button to control or provide command to the robot.  

17. The method of claim 11, wherein the graphic is displayed on a display device and the monitoring device is collocated with the display device (fig 5A, 5B shows the display images from the camera).  

18. A system for monitoring a plurality of self-driving vehicles, comprising: a fleet-management system for communicating with the plurality of self-driving vehicles; a display terminal in communication with the fleet-management system (para 0025-0026), system is configured to identify and monitor each robots and display the identity along with the images received from the robot camera of its surroundings on a display that is user interactive; at least one camera in communication with the display terminal; the display terminal having a display device, a processor, and a computer- readable medium storing instructions that, when executed, configure the processor to: receive an image of at least one unidentified self-driving vehicle of the plurality of self-driving vehicles, the image captured by the at least one camera (para 0025-0026), system is configured to identify each robots and display the identity along with the images received from the robot camera of its surroundings on a display that is user interactive; identify the at least one unidentified self-driving vehicle in the image captured by the at least one camera (0025 identification of robot is received); request vehicle information associated with the at least one identified self- driving vehicle, and in response to the request, receive the vehicle information; generate a graphic comprising the image captured by the at least one camera and a visual representation of the vehicle information; and display the graphic on the display device (para 0100 FIG 6C, shows the camera view relative to the location, for example FIG 6c shows a hallway on a virtual view and on the camera view which is rendered on the user’s device; though Hoffman does not disclose the monitoring system camera is monitoring multiple robots; it would have been obvious within the knowledge of ordinary skilled artisan to use Hoffman’s camera view to determine and capture the other robots in action within the surrounding area and it would have been within the knowledge of ordinary skilled artisan prior to the applicant’s earliest priority date of this invention;  Para 0025-0026, system is configured to identify each robots and display the identity along with the images received from the robot camera of its surroundings on a display that is user interactive; Hoffman further teaches (para 0019, 0058, 0083, 0122) system can identify multiple robots and receives images and also identify the tasks that is need to be performance by the fleet of robots, system can be autonomous or semi-autonomous.  

19. The system of claim 18, wherein the processor is configured, when the instructions are executed, to receive vehicle information associated with the at least one identified self-driving vehicle from the fleet-management system based on the identity of the at least one identified self-driving vehicle (para 0080) discloses mission or the task of the robot such as maneuvering and moving things around a room.  
20. The system of claim 18, wherein the at least one camera is collocated with the display terminal (fig 5A, 5B shows the display images from the camera).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MASUD . AHMED
Primary Examiner
Art Unit 3619


/MASUD AHMED/Primary Examiner, Art Unit 3619